        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 1 of 56




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION                     )
FUND, Derivatively on Behalf of Nominal          )
Defendant NAVIENT CORPORATION,                   )   C.A. No. _______________

                        Plaintiff,               )
                                                 )
       v.                                        )
                                                 )
WILLIAM M. DIEFENDERFER, III, JOHN
                                                 )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE                 )
A. LEHMAN, LINDA A. MILLS, JOHN                  )
(JACK) F. REMONDI, JANE J.                       )
THOMPSON, LAURA S. UNGER, BARRY                  )
L. WILLIAMS, ANN TORRE BATES,                    )
STEVEN L. SHAPIRO, BARRY A.                      )
MUNITZ, TIMOTHY J. HYNES, IV,
                                                 )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                           )
                                                 )
                        Defendants,              )
                                                 )
       - and -
                                                 )
NAVIENT CORPORATION,                             )
                                                 )
                        Nominal Defendant.       )


             DECLARATION OF GEOFFREY M. JOHNSON IN SUPPORT OF
                    PLAINTIFF’S UNOPPOSED MOTION FOR
                  PRELIMINARY APPROVAL OF SETTLEMENT

       I, Geoffrey M. Johnson, pursuant to 28 U.S.C. §1746, declare as follows:

       1.        I am a partner with the law firm of Scott+Scott Attorneys at Law LLP and serve

as counsel for Plaintiff Buffalo Grove Police Pension Fund (“Plaintiff”) in the above-captioned

action. I make this Declaration in Support of Plaintiff’s Unopposed Motion for Preliminary

Approval of Settlement. I have been actively involved in prosecuting this action and have
         Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 2 of 56




personal knowledge of the matters set forth herein, and if called upon, I could and would

competently testify thereto.

       2.       Attached hereto are true and correct versions of the following:

    Exhibit 1                    Stipulation of Settlement dated January 3, 2019
    Exhibit A
                                 [Proposed] Order Preliminarily Approving Settlement
    (to the Stipulation)
                                 [Proposed] Form of Notice of Pendency of Derivative Action,
    Exhibit B
                                 Proposed Settlement of Derivative Action, Settlement
    (to the Stipulation)
                                 Hearing, and Right to Appear
                                 [Proposed] Form of Summary Notice of Pendency of
    Exhibit C
                                 Derivative Action, Proposed Settlement of Derivative Action,
    (to the Stipulation)
                                 Settlement Hearing, and Right to Appear
    Exhibit D
                                 [Proposed] Final Order and Judgment
    (to the Stipulation)


       I declare under penalty of perjury pursuant to the laws of the United States that the

foregoing is true and correct.

       Executed this 4th day of January, 2019, in Cleveland Heights, Ohio.


                                                              Geoffrey M. Johnson




                                                  2
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 3 of 56




                      EXHIBIT 1
         Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 4 of 56




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION                      )
FUND, Derivatively on Behalf of Nominal           )
Defendant NAVIENT CORPORATION,                    )   C.A. No. _______________

                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )
WILLIAM M. DIEFENDERFER, III, JOHN
                                                  )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE                  )
A. LEHMAN, LINDA A. MILLS, JOHN                   )
(JACK) F. REMONDI, JANE J.                        )
THOMPSON, LAURA S. UNGER, BARRY                   )
L. WILLIAMS, ANN TORRE BATES,                     )
STEVEN L. SHAPIRO, BARRY A.                       )
MUNITZ, TIMOTHY J. HYNES, IV,
                                                  )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                            )
                                                  )
                       Defendants,                )
                                                  )
       - and -
                                                  )
NAVIENT CORPORATION,                              )
                                                  )
                       Nominal Defendant.         )


                        STIPULATION AND AGREEMENT OF
                     SETTLEMENT, COMPROMISE, AND RELEASE

       This Stipulation and Agreement of Settlement, Compromise, and Release (the

“Stipulation”) is entered into between and among the following parties, by and through their

respective undersigned counsel, in the Action 1: (i) Plaintiff, on its own behalf and derivatively on

behalf of Navient Corporation (“Navient” or the “Company”); (ii) Defendants; and (iii) Navient,


1
       All terms with initial capitalization not otherwise defined herein shall have the meanings
ascribed to them in ¶1 herein.
         Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 5 of 56




as nominal defendant. This Stipulation sets forth the terms and conditions of the Settlement of

the Action, and is intended by the Parties to fully, finally and forever resolve, discharge and

settle all Released Claims as against the Released Persons, subject to the approval of the Court.

       WHEREAS:

       A.      Navient is a public corporation and was created as a result of a spin-off from SLM

Corporation (“Sallie Mae”) in 2014.       In connection with the reorganization of Sallie Mae,

Navient, through its subsidiaries (including Navient Solutions, LLC and Pioneer Credit

Recovery, Inc. (“Pioneer”)), assumed the servicing and collection of certain private and federal

student loans owned by Navient and various third parties.

       B.      Navient has been investigated by numerous governmental entities, including the

Consumer Financial Protection Bureau (“CFPB”) and multiple state attorneys general, who have

alleged that Navient committed payment processing errors and failed to implement the internal

controls necessary to appropriately service student loans, leading to misapplied payments,

misinformation being sent to borrowers, and false reporting to credit agencies of certain loans.

In addition, these regulators have alleged that Navient failed to advise borrowers of certain rights

as required by federal and state law.

       C.      The above allegations led to both regulatory and private actions to be taken

against the Company, including lawsuits being filed by the CFPB and state attorneys general and

two securities class action lawsuits.

       D.      On January 15, 2018, Plaintiff sent a demand to inspect certain books and records

of the Company pursuant to 8 Del. C. §220 to investigate potential wrongdoing,

mismanagement, and breaches of fiduciary duty by the members of the Company’s Board of

Directors (the “Board”) and management (the “Demand”). On March 12, 2018, the Company




                                                 2
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 6 of 56




produced to Plaintiff inspection materials pursuant to the Demand (the “220 Documents”).

Plaintiff subsequently sent a settlement demand to the Company on May 21, 2018.

       E.      On May 7, 2018, Plaintiff provided Navient with a draft derivative complaint on

behalf of the Company against certain directors and officers of Navient for breaches of fiduciary

duty. Plaintiff alleged breach of fiduciary duty claims arising out of Defendants’ roles in

allowing the Company to function without effective controls in place to ensure compliance with

minimum federal standards for student loan servicing, allowing the Company to violate the

federal securities laws, and allowing certain Defendants to enrich themselves at the expense of

the Company and its stockholders. Defendants informed Plaintiff that they believed the claims

were without merit and would defend them in court, if the complaint were filed.

       F.      In August 2018, the Parties agreed to mediate the claims at issue in the Demand.

The Parties retained Bill Baten (“Mr. Baten”) of Van Winkle Baten Dispute Resolution to

mediate their dispute. Prior to mediating, the Parties exchanged written proposals on possible

reforms intended to benefit Navient. The Parties separately had multiple communications with

Mr. Baten to discuss the merits of their allegations and their respective positions. On September

21, 2018, the Parties attended a mediation in Washington, D.C., before Mr. Baten. After a full

day session, the Parties reached an agreement-in-principle on substantive terms to settle the

Action and executed a memorandum of understanding (the “MOU”).                    This Stipulation

memorializes the terms of the Parties’ agreement to settle the Action.

       G.      The Parties have, separately from the substantive settlement terms, agreed on

attorneys’ fees. Plaintiff’s Counsel intends to submit a Fee and Expense Application in an

amount not to exceed $1,495,000. Plaintiff’s Counsel also intends on requesting an incentive




                                                3
         Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 7 of 56




award for Plaintiff in the amount of $5,000, which shall come out of the amount received in

response to Plaintiff’s Counsel’s Fee and Expense Application.

       H.      Plaintiff has owned shares of Navient common stock since the outset of the

Action and continues to do so.        Plaintiff, having thoroughly considered the facts and law

underlying the Action, and based upon the investigation and prosecution of the Action and the

mediation that led to the Settlement, and after weighing the risks of continued litigation, has

determined that it is in the best interests of Navient and Navient Stockholders that the Action be

fully and finally settled in the manner and upon the terms and conditions set forth in this

Stipulation, and that these terms and conditions are fair, reasonable, and adequate to Navient and

Navient Stockholders.

       I.      Defendants have denied and continue to deny the allegations of wrongdoing,

allegations of liability, and existence of any damages asserted in or arising from the Action.

Defendants have concluded that further litigation in connection with the Action would be time-

consuming and expensive. After weighing the costs, disruption, and distraction of continued

litigation, they have determined, solely to eliminate the risk, burden, and expense of further

litigation, that the Action should be fully and finally settled in the manner and upon the terms

and conditions set forth in this Stipulation.

       NOW THEREFORE, IT IS STIPULATED AND AGREED, by and among the

Parties, by and through their undersigned counsel, and subject to the approval of the Court, that

the Action shall be fully and finally compromised and settled, the Released Claims shall be

released as against the Released Persons, and the Action shall be dismissed with prejudice, upon

and subject to the terms and conditions of the Settlement, as follows:




                                                 4
          Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 8 of 56




                                           DEFINITIONS

         1.     The following terms, as used in this Stipulation, have the meanings specified

below:

                a.       “Action” means the above-captioned action and all claims set forth in the

         books and records demand letters that Plaintiff served on Navient.

                b.       “Court” means the United States District Court for the Eastern District of

         Pennsylvania.

                c.       “Defendants” means William M. Diefenderfer, III, John K. Adams, Anna

         Escobedo Cabral, Diane Suitt Gilleland, Katherine A. Lehman, Linda A. Mills, John

         (Jack) F. Remondi, Jane J. Thompson, Laura S. Unger, Barry L. Williams, Ann Torre

         Bates, Steven L. Shapiro, Barry A. Munitz, Timothy J. Hynes, IV, Somsak Chivavibal,

         John M. Kane, and Christian M. Lown.

                d.       “Effective Date” means the first date by which all of the conditions

         precedent set forth in ¶8 below have been met and occurred, or have been waived in

         writing by the Parties.

                e.       “Fee and Expense Application” means the application by Plaintiff’s

         Counsel to be filed with the Court for an award of attorneys’ fees and reimbursement of

         litigation expenses and incentive award for Plaintiff.

                f.       “Final,” with respect to the judgment approving the Settlement or any

         other court order, means: (i) if no appeal from an order or judgment is taken, the date on

         which the time for taking such an appeal expires under the Federal Rules of Appellate

         Procedure, i.e., 30 days after entry of the judgment or order; or (ii) if any appeal is taken,

         the date on which all appeals, including petitions for rehearing or reargument, have been




                                                   5
 Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 9 of 56




finally disposed of (whether through expiration of time to file, through denial of any

request for review, by affirmance on the merits, or otherwise).

       g.      “Final Order and Judgment” or “Judgment” means the Final Order and

Judgment of the Court, substantially in the form attached hereto as Exhibit D, approving

the Settlement and dismissing the Action with prejudice without costs to any party

(except as provided in this Stipulation).

       h.      “Navient” or the “Company” means Navient Corporation.

       i.      “Navient Stockholder(s)” means any and all Persons who hold of record,

or beneficially own, shares of Navient as of the close of business on the date of this

Stipulation

       j.      “Notice” means the Notice of Pendency of Derivative Action, Proposed

Settlement of Derivative Action, Settlement Hearing, and Right to Appear, substantially

in the form attached hereto as Exhibit B.

       k.      “Parties” means Plaintiff, Defendants, and Nominal Defendant Navient.

       l.      “Person” means any individual, corporation, professional corporation,

limited liability company, partnership, limited partnership, limited liability partnership,

association, joint stock company, estate, legal representative, trust, unincorporated

association, government or any political subdivision or agency thereof, or any other

business or legal entity.

       m.      “Plaintiff” means Buffalo Grove Police Pension Fund.

       n.      “Plaintiff’s Counsel” means Scott+Scott Attorneys at Law LLP.

       o.      “Preliminary Approval Order” means the order to be entered pursuant to

Rule 23.1 of the Federal Rules of Civil Procedure, substantially in the form attached




                                            6
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 10 of 56




hereto as Exhibit A: (i) preliminarily approving the Settlement; (ii) approving the form

and manner of Notice to Navient Stockholders of the pendency of the Action, the

Settlement, and their right to object; and (iii) establishing the procedure and schedule for

the Court’s consideration of the Settlement, dismissal of the Action with prejudice, and

Plaintiff’s Counsel’s Fee and Expense Application.

       p.      “Released Claims” means all Released Plaintiffs’ Claims and all Released

Defendants’ Claims.

       q.      “Released Defendants’ Claims” means any and all manner of claims,

demands, rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses,

interest, penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of

action, suits, judgments, defenses, counterclaims, offsets, decrees, matters, issues, and

controversies of any kind, nature, or description whatsoever, whether disclosed or

undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or unforeseen,

matured or not matured, suspected or unsuspected, liquidated or not liquidated, fixed or

contingent, including both known and Unknown Claims that were or could have been

asserted by any of the Defendants in any court, tribunal, forum, or proceeding, whether

based on state, local, foreign, federal, statutory, regulatory, common, or other law or rule,

and that are based upon, arise out of, or relate to the commencement, prosecution,

defense, mediation, or settlement of the Action, including, but not limited to, discovery

produced in the Action; provided, however, for the avoidance of doubt, that the Released

Defendants’ Claims shall not include any claims to enforce this Stipulation, the

Settlement, or the Final Order and Judgment.




                                         7
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 11 of 56




       r.      “Released Defendants’ Persons” means, whether or not each or all of the

following Persons were named, served with process, or appeared in the Action,

Defendants, Defendants’ counsel, and all of their former or current agents, parents,

controlling persons, partners (including general or limited partners), members, managers,

managing members, direct or indirect equity holders, subsidiaries, affiliates, employees,

officers, directors, trustees, predecessors, successors, attorneys, heirs, successors, assigns,

insurers, reinsurers, consultants, other representatives, servants, respective past or present

family members, spouses, agents, fiduciaries, corporations, bankers, estates, and advisors.

       s.      “Released Persons” means the Released Defendants’ Persons and the

Released Plaintiffs’ Persons.

       t.      “Released Plaintiffs’ Claims” means any and all manner of claims,

demands, rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses,

interest, penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of

action, suits, judgments, defenses, counterclaims, offsets, decrees, matters, issues, and

controversies of any kind, nature, or description whatsoever, whether disclosed or

undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or unforeseen,

matured or not matured, suspected or unsuspected, liquidated or not liquidated, fixed or

contingent, including both known and Unknown Claims, that (i) Plaintiff asserted in the

Verified Shareholder Derivative Complaint; or (ii) Plaintiff could have asserted

derivatively on behalf of Nominal Defendant Navient in any court, tribunal, forum, or

proceeding, whether based on state, local, foreign, federal, statutory, regulatory, common,

or other law or rule, and that are based upon, arise out of, or relate to the actions,

inactions, deliberations, discussions, decisions, votes, or any other conduct of any kind by




                                          8
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 12 of 56




any of the Released Defendants’ Persons relating to any agreement, transaction,

occurrence, conduct, or fact alleged or set forth in the Verified Shareholder Derivative

Complaint; provided, however, for the avoidance of doubt, that the Released Plaintiffs’

Claims shall not include: (i) any direct claims of any Navient Stockholder, including any

claims arising out of, based upon, or relating to the federal or state securities laws; or (ii)

any claims to enforce this Stipulation, the Settlement, or the Final Order and Judgment.

       u.      “Released Plaintiffs’ Persons” means Plaintiff, Plaintiff’s Counsel, and

any and all of their former or current agents, parents, controlling persons, partners

(including general or limited partners), members, managers, managing members, direct or

indirect equity holders, subsidiaries, affiliates, employees, officers, directors, trustees,

predecessors, successors, attorneys, heirs, successors, assigns, insurers, reinsurers,

consultants, other representatives, servants, respective past or present family members,

spouses, agents, fiduciaries, corporations, bankers, estates, and advisors.

       v.      “Release(s)” means the releases set forth in ¶¶3-4 below.

       w.      “Settlement” means the settlement and resolution of the Action on the

terms and conditions contained in this Stipulation.

       x.      “Settlement Hearing” means a hearing required under Fed. R. Civ. P. 23.1,

at or after which the Court will review the adequacy, fairness, and reasonableness of the

Settlement and determine whether to issue the Final Order and Judgment.

       y.      “Stipulation” means this Stipulation and Agreement of Settlement,

Compromise, and Release dated January 3, 2019.




                                          9
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 13 of 56




       z.      “Summary Notice” means the Summary Notice of Pendency of Derivative

Action, Proposed Settlement of Derivative Action, Settlement Hearing, and Right to

Appear, substantially in the form attached hereto as Exhibit C.

       aa.     “Unknown Claims” means any Released Claims that a Person granting a

Release hereunder does not know or suspect to exist in his, her, or its favor at the time of

the Release, including, without limitation, those that, if known, might have affected the

decision to enter into or object to the Settlement. With respect to any and all Released

Claims, the Parties stipulate and agree that, upon the Effective Date, Plaintiff,

Defendants, and Navient shall have expressly waived, and each of the other Navient

Stockholders shall be deemed to have waived, and by operation of the Final Order and

Judgment shall have expressly waived, and released any all provisions, rights, and

benefits conferred by or under California Civil Code §1542 (and provisions of the laws of

the United States or any state or territory thereof, or of the common law, that are

equivalent, comparable, or analogous to Cal. Civ. Code §1542), which provides that:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
       WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
       EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
       THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
       HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
       WITH THE DEBTOR.

Plaintiff, Defendants, and Navient acknowledge, and all other Navient Stockholders by

operation of law shall be deemed by operation of law to have acknowledged, that they

may discover facts in addition to or different from those now known or believed to be

true with respect to the Released Claims, but that it is the intention of Plaintiff,

Defendants, and Navient, and of all other Navient Stockholders by operation of law, to

completely, fully, finally, and forever extinguish any and all Released Claims without



                                        10
       Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 14 of 56




       regard to the subsequent discovery of additional or different facts. Plaintiff, Defendants,

       and Navient acknowledge, and all other Navient Stockholders by operation of law shall

       be deemed to have acknowledged, that this waiver and the inclusion of “Unknown

       Claims” in the definition of “Released Claims” was separately bargained for, a material

       element of the Settlement, and relied upon by each and all of the Parties in entering into

       this Stipulation and agreeing to the Settlement.

              bb.     “Verified Shareholder Derivative Complaint” or “Complaint” means the

       Verified Shareholder Derivative Complaint to be filed by Plaintiff in January 2019.

                             SETTLEMENT CONSIDERATION

       2.     In consideration of the full settlement, satisfaction, compromise, and release of

the Released Plaintiffs’ Claims and dismissal with prejudice of the Action, the Parties agree as

specified below:

              a.      Navient acknowledges that the pendency, prosecution, and settlement of

       the Action and the litigation efforts of Plaintiff and its counsel were a material and

       substantial cause of the Settlement consideration described below and that the Settlement

       and each of its terms are fair, reasonable, and adequate and in the best interest of Navient

       and Navient Stockholders.

              b.      This Settlement has been approved by those Navient director(s) who have

       not been named as Defendants in any of the Action as being in the best interests of the

       Company.

              c.      Navient’s Board has adopted or shall adopt resolutions, amend committee

       charters, or shall take other action necessary for the implementation of the Corporate

       Governance Reforms set forth below. The corporate governance changes set forth herein

       shall be maintained for a period of at least five years, unless any provision (or part of any


                                                11
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 15 of 56




provision) is rendered unlawful or ill-advised under any statute or regulation. The Board

may exercise its discretion in deciding whether to continue any of the corporate

governance changes after five years.

       d.      Board Composition. Navient commits to appoint, or to have appointed,

following receipt of Plaintiff’s Complaint, two new independent directors to the

Company’s Board by the May 31, 2020.

       e.      Director Orientation and Continuing Education.

               i.      Within six months of their election or appointment, all new

       members of the Board must receive training on applicable consumer protection

       laws and state collection laws; and

               ii.     In addition, every member of the Board shall receive annual

       training on compliance with such consumer protection laws, standards, and

       regulations.

       f.      Risk Oversight Disclosures. Navient shall prepare a summary of the

Board’s risk oversight responsibilities for publication on Navient’s publicly facing

website.    Navient shall provide Plaintiff with the summary prior to the date when

Plaintiff’s final fairness papers are due with the Court.

       g.      Revisions to the Board’s Committee Charters. Navient shall review

and revise, as necessary, the charter for each standing committee to ensure that each

committee’s risk oversight responsibilities are clearly described. Navient shall provide

Plaintiff with the final revisions prior to the date when Plaintiff’s final fairness papers are

due with the Court.




                                          12
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 16 of 56




       h.      Limitations on Directors and Audit Committee Service. Navient shall

amend the Board’s Governance Guidelines to provide that: (i) the Chair of the Audit

Committee shall not serve on the audit committee of more than one other public

company’s board of directors; and (ii) any individual member of the Board will not serve

as the chair of more than one committee or as a member of more than three committees.

       i.      Independent Director Meetings in Executive Session.

               i.      Navient shall amend the Board’s Governance Guidelines to require

       the independent directors of the Board to meet in executive session at each

       regularly scheduled meeting of the Board, with a minimum requirement to meet at

       least four times annually, outside of the presence of any director who serves as an

       officer for Navient; and

               ii.    Navient shall amend the Board’s Governance Guidelines to

       provide that the independent directors shall have the power to call for reporting

       from any business unit at the executive session, including, without limitation,

       from audit and compliance segments.

       j.      Maintenance of Senior Executive Position(s) for Loan Servicing and

Collections. Navient shall maintain at least one executive position at the Senior Vice-

President level or higher whose primary areas of responsibility shall be: (a) loan servicing

operations; and (b) loan-related collections efforts reasonably designed to achieve

compliance with state and federal law.

       k.      Creation of a Loan Servicing and Collections Compliance Committee.

               i.      Navient shall create an executive-level Loan Servicing and

       Collections Compliance Committee;




                                         13
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 17 of 56




              ii.     The executive(s) listed in ¶2.j. above, General Counsel/Principal

       Legal Officer, and Chief Risk and Compliance Officer shall all serve on the Loan

       Servicing and Collections Compliance Committee;

              iii.    The Loan Servicing and Collections Compliance Committee shall

       report directly to the Company’s Audit Committee;

              iv.     The Loan Servicing and Collections Compliance Committee shall

       provide additional oversight of the Company’s loan servicing and loan-related

       collections efforts. Reports regarding these responsibilities shall be provided to

       the Company’s Audit Committee; and

              v.      The Loan Servicing and Collections Compliance Committee shall

       provide additional oversight of internal controls regarding the Company’s loan

       servicing and loan-related collections efforts.        Reports regarding these

       responsibilities shall be provided to the Company’s Audit Committee.

       l.     Revisions to the Code of Business Conduct. Navient shall amend its

Code of Business Conduct to state the following (or similar language):

       If you become aware of a failure by the Company to comply with loan
       servicing or collection procedures mandated by federal or state consumer
       protection laws and/or by the federal securities laws and SEC rules,
       regulations or guidance, or if you, or anyone else you are aware of, are
       asked to discharge your/their respective duties in a manner that fails to
       comply with any such rules, regulations, or guidance, you shall
       immediately report the event via email to legalcompliance@navient.com.

       m.     Revisions to the Confidential Whistleblower Program. Navient shall

require the Chief Risk and Compliance Officer to meet with the Audit Committee at least

annually to present on and discuss the current Whistleblower Policy and to consider any

amendments that the Chief Risk and Compliance Officer or Audit Committee

recommends.


                                       14
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 18 of 56




                                          RELEASES

       3.      Upon the Effective Date, Plaintiff and each and every other Navient Stockholder,

derivatively on behalf of Navient, and Navient, shall be deemed to have, and by operation of law

and of the Judgment shall have, fully, finally, and forever released, relinquished, and discharged

the Released Plaintiffs’ Claims against the Released Defendants’ Persons, and shall be forever

enjoined from prosecuting the Released Plaintiffs’ Claims against the Released Defendants’

Persons. Nothing herein shall in any way impair or restrict the rights of any Party to enforce the

terms of this Stipulation.

       4.      Upon the Effective Date, Defendants, Navient, and each of the other Released

Defendants’ Persons shall be deemed to have, and by operation of law and of the Judgment shall

have, fully, finally, and forever released, relinquished, and discharged the Released Defendants’

Claims against the Released Plaintiffs’ Persons, and shall be forever enjoined from prosecuting

the Released Defendants’ Claims against the Released Plaintiffs’ Persons. Nothing herein shall

in any way impair or restrict the rights of any Party to enforce the terms of this Stipulation.

Nothing in this Stipulation shall be construed as a waiver or release of any rights or claims of

Defendants, Navient, and/or each of the other Released Defendants’ Persons against their

insurers, or their insurers’ subsidiaries, predecessors, successors, assigns, affiliates, or

representatives, including, but not limited to, any rights or claims by Defendants, Navient, and/or

each of the other Released Defendants’ Persons under any directors and officers liability,

management liability, company reimbursement, or other applicable insurance policy maintained

by Defendants, Navient, and/or any of the Released Defendants’ Persons.

                             PRELIMINARY APPROVAL ORDER

       5.      Promptly after the execution of this Stipulation, the Parties shall jointly

request entry of the Preliminary Approval Order: (i) preliminarily approving the settlement;


                                                15
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 19 of 56




(ii) approving the form and manner of notice to Navient Stockholders of the pendency of the

Action, the Settlement, and their right to object; and (iii) establishing the procedure and schedule

for the Court’s consideration of the Settlement, dismissal of the Action with prejudice, and

Plaintiff’s Counsel’s Fee and Expense Application.

                                             NOTICE

       6.      The Preliminary Approval Order will provide that notice of the Settlement be

given by Navient in the following manner: (i) publishing the Summary Notice once in Investor’s

Business Daily; (ii) inclusion of the Notice on the Company’s website; and (iii) placement of the

Notice on the website(s) maintained by Plaintiff’s Counsel.

       7.      Navient shall be responsible for, and pay all costs and expenses related to,

providing notice of the Settlement irrespective of whether the Court approves the Settlement and

in no event shall Plaintiff or Plaintiff’s Counsel be responsible for any notice costs.

                    CONDITIONS OF SETTLEMENT; TERMINATION

       8.      The Effective Date of the Settlement shall be deemed to occur on the occurrence

or waiver in writing by all Parties of all of the following events:

               a.      the Court has entered the Preliminary Approval Order, substantially in the

       form attached hereto as Exhibit A;

               b.      the Court has approved the Settlement, following notice and a hearing;

               c.      the Court has entered the Judgment; and

               d.      the Judgment has become Final.

       9.      Plaintiff and Defendants (provided Defendants unanimously agree amongst

themselves) shall each have the right to terminate the Settlement and this Stipulation by

providing written notice of their election to do so (“Termination Notice”) to the other Parties

within 30 calendar days of: (a) the Court’s final refusal to enter the Preliminary Approval Order


                                                 16
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 20 of 56




in any material respect; (b) the Court’s final refusal to approve the Settlement or any material

part thereof; (c) the Court’s final refusal to enter the Judgment in any material respect as to the

Settlement; or (d) the date upon which an order vacating, modifying, revising, or reversing the

Judgment becomes Final, and the provisions of ¶10 below shall apply. However, any decision or

proceeding, whether in this Court or any appellate court, solely with respect to an application for

an award of attorneys’ fees or litigation expenses, shall not be considered material to the

Settlement, shall not affect the finality of the Judgment, and shall not be grounds for termination

of the Settlement.

       10.     If Plaintiff or Defendants exercise their right to terminate the Settlement pursuant

to ¶9 above, then: (a) the Settlement and the relevant portions of this Stipulation shall be

canceled; (b) Plaintiff, Defendants, and Navient shall revert to their respective litigation positions

in the Action as of immediately prior to the execution of the MOU on September 21, 2018; and

(c) the terms and provisions of the MOU and this Stipulation, with the exception of this ¶10 and

¶16 below, shall have no further force and effect with respect to the Parties and shall not be used

in the Action or in any other proceeding for any purpose, and the Parties shall proceed in all

respects as if the MOU and this Stipulation had not been entered.

                            ATTORNEYS’ FEES AND EXPENSES

       11.     Plaintiff’s Counsel intends to submit to the Court the Fee and Expense

Application based upon the benefits provided to Navient and its stockholders from the

Settlement and the prosecution of the Action. The Fee and Expense Application shall be the

only petition for attorneys’ fees and expenses allowed on behalf of Plaintiff, Plaintiff’s Counsel,

or counsel purporting to represent any other Navient Stockholder in connection with the Action

or the Settlement.




                                                 17
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 21 of 56




       12.     Subsequent to the execution of the MOU, and after all of the material terms of the

Settlement were agreed upon by the Parties, Plaintiff’s Counsel engaged in arm’s-length

negotiations with the Defendants and Navient concerning an appropriate award of attorneys’ fees

and litigation expenses for Plaintiff’s Counsel. As a result of those negotiations, it has been

agreed that Plaintiff’s Counsel’s Fee and Expense Application will not exceed $1,495,000.00,

including a service award for Plaintiff in the amount of $5,000, and Defendants and Navient will

not oppose a request up to that amount. The above-referenced fee and expense award shall

constitute the full amount that Navient and Defendants shall be required to pay to Plaintiff’s

Counsel, or any other counsel, in connection with the litigation and settlement of the claims

asserted in this Action.

       13.     Defendants shall pay, or cause to be paid, the attorneys’ fees and expenses as

awarded by the Court in response to the Fee and Expense Application within 10 business days

after the Court issues such an order to an account designated by Plaintiff’s Counsel,

notwithstanding the existence of any timely filed objections thereto, potential for appeal

therefrom, or collateral attacks on the Settlement or any part thereof.

       14.     If, after payment of the award for attorneys’ fees and expenses, the Settlement is

terminated pursuant to the terms of this Stipulation or the award is reversed, vacated, or reduced

by final order, Plaintiff’s Counsel shall, within 30 calendar days after (a) receiving from

Defendants’ counsel notice of the termination of the Settlement; or (b) any order of a court of

appropriate jurisdiction reversing, vacating, or reducing the award becomes final, make

appropriate refunds or repayments to Navient or Defendants.

                                         COOPERATION

       15.     In addition to the actions specifically provided for in this Stipulation, the Parties

agree to use their best efforts from the date hereof to take, or cause to be taken, all actions, and to


                                                  18
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 22 of 56




do, or cause to be done, all things reasonably necessary, proper, or advisable under applicable

laws, regulations, or agreements, to consummate and make effective this Stipulation and the

Settlement. The Parties and their attorneys agree to cooperate fully with one another in seeking

the Court’s approval of the Settlement and to use their best efforts to effect the consummation of

this Stipulation and the Settlement, including, but not limited to, resolving any objections raised

with respect to the Settlement.

                            STIPULATION NOT AN ADMISSION

       16.      Neither this Stipulation nor any act or omission in connection therewith is

intended or shall be deemed to be a presumption, concession, or admission by: (i) any of the

Defendants or any of the Released Defendants as to the validity of any claims, causes of action,

or other issues that were, might be, or have been raised in the Action or in any other litigation, or

to be evidence of or constitute an admission of wrongdoing or liability by any of them, and each

of them expressly denies any such wrongdoing or liability; or (ii) Plaintiff as to the infirmity of

any claim or the validity of any defense, or to the amount of any damages. The existence of this

Stipulation, its contents, or of any negotiations, statements, or proceedings in connection

therewith, shall not be offered or admitted in evidence or referred to, interpreted, construed,

invoked, or otherwise used by any Person for any purpose in the Action or otherwise, except as

may be necessary to effectuate the Settlement.        Notwithstanding the foregoing, any of the

Released Persons may file this Stipulation, or any judgment or order of the Court related hereto,

in any other action that may be brought against them in order to support any and all defenses or

counterclaims based on res judicata, collateral estoppel, good faith settlement, judgment bar or

reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.




                                                 19
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 23 of 56




                                           NO WAIVER

        17.       Any failure by any Party to insist upon the strict performance by any other Party

of any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions

hereof, and such Party, notwithstanding such failure, shall have the right thereafter to insist upon

the strict performance of any and all of the provisions in this Stipulation by such other Party. All

waivers must be in writing and signed by the Party against whom the waiver is asserted.

        18.       No waiver, express or implied, by any Party of any breach or default in the

performance by any other Party of its obligations under this Stipulation shall be deemed or

construed to be a waiver of any other breach, whether prior, subsequent, or contemporaneous,

under this Stipulation.

                                           AUTHORITY

        19.       This Stipulation will be executed by counsel to the Parties, each of which

represents and warrants that he, she, or it has been duly authorized and empowered to execute

this Stipulation on behalf of such Party and that it shall be binding on such Party in accordance

with its terms.

                                  SUCCESSORS AND ASSIGNS

        20.       This Stipulation is, and shall be, binding upon, and inure to the benefit of, the

Parties and their respective agents, spouses, heirs, predecessors, successors, personal

representatives, representatives and assigns; provided, however, that no Party shall assign or

delegate its rights or responsibilities under this Stipulation without the prior written consent of

the other Parties.

                                             BREACH

        21.       The Parties agree that in the event of any breach of this Stipulation, all of the

Parties’ rights and remedies at law, equity, or otherwise are expressly reserved.


                                                 20
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 24 of 56




                              GOVERNING LAW AND FORUM

       22.     This Stipulation shall be governed by, and construed in accordance with, the laws

of the State of Delaware, without regard to conflict of laws principles. Any action relating to this

Stipulation will be filed exclusively in the Court.        Each Party: (i) consents to personal

jurisdiction in any such action (but no other action) brought in the Court; (ii) consents to service

of process by registered mail upon such Party and/or such Party’s agent; and (iii) waives any

objection to venue in the Court and any claim that the Court is an inconvenient forum.

                                   NON-DISPARAGEMENT

       23.     Plaintiff’s Counsel will not issue press releases relating, in any way, to the

Stipulation, Action, or Settlement unless Navient agrees to such press releases in advance, which

agreement shall not be unreasonably withheld. After a motion for preliminary approval is filed

with the Court, Plaintiff’s Counsel may make public statements, including disclosure on its

internet website, involving the following facts: (i) its representation of Plaintiff in the Action;

(ii) the Action was resolved through Settlement; (iii) the reforms associated with the Settlement;

and (iv) the procedural status of the Case in the U.S. District Court (collectively, these facts are

referred to as the “Permissible Disclosures”). Plaintiff’s Counsel shall not make any public

statements beyond the Permissible Disclosures unless Navient agrees to such public statements

in advance, which agreement shall not be unreasonably withheld.

       24.     Plaintiff’s Counsel shall refrain from disparaging any Defendant or taking any

action designed or reasonably foreseeable to cause harm to the public perception of any

Defendant regarding any issue related in any way to the Action or Settlement.

                                    ENTIRE AGREEMENT

       25.     This Stipulation and the attached exhibits constitute the entire agreement among

the Parties with respect to the subject matter hereof and supersede all prior or contemporaneous


                                                21
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 25 of 56




oral or written agreements, understandings, or representations.          All Parties agree that no

representations, warranties, or inducements have been made to any Party concerning this

Stipulation or its exhibits other than the representations, warranties, and covenants contained and

memorialized in such documents. All Parties further agree that they are not relying on any

representations, warranties, or covenants that are not expressly contained and memorialized in

this Stipulation or its exhibits. All of the exhibits hereto are material and integral parts hereof

and are fully incorporated herein by reference.

                                       INTERPRETATION

       26.     This Stipulation will be deemed to have been mutually prepared by the Parties

and will not be construed against any of them by reason of authorship.

       27.     Section and/or paragraph titles have been inserted for convenience only and will

not be used in interpreting the terms of this Stipulation.

       28.     The terms and provisions of this Stipulation are intended solely for the benefit of

the Parties, and their respective successors and permitted assigns, and it is not the intention of the

Parties to confer third-party beneficiary rights or remedies upon any other Person, except with

respect to: (i) any attorneys’ fees and expenses to be paid to Plaintiff’s Counsel pursuant to the

terms of this Stipulation; and (ii) the Released Persons who are not signatories hereto, who shall

be third-party beneficiaries under this Stipulation and entitled to enforce it in accordance with its

terms, but the consent of such third-party beneficiary shall not be required to amend, modify, or

terminate this Stipulation.

                                         AMENDMENTS

       29.     This Stipulation may not be amended, changed, waived, discharged, or terminated

(except as explicitly provided herein), in whole or in part, except by an instrument in writing

signed by counsel to all of the Parties to this Stipulation on behalf of each such Party.


                                                  22
         Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 26 of 56




                                          COUNTERPARTS

        30.        This Stipulation may be executed in any number of actual, telecopied, or

electronically mailed counterparts and by each of the different Parties on several counterparts,

each of which when so executed and delivered will be an original. This Stipulation will become

effective when the actual, telecopied, or electronically mailed counterparts have been signed by

each of the Parties to this Stipulation and delivered to the other Parties. The executed signature

page(s) from each actual, telecopied, or electronically mailed counterpart may be joined together

and attached and will constitute one and the same instrument.

                                  CONTINUING JURISDICTION

        31.        The consummation of the Settlement, as embodied in this Stipulation, shall be

under the authority of the Court, and the Court shall retain exclusive jurisdiction for the purpose

of enforcing the terms of this Stipulation.

                                       NOTICE TO PARTIES

        32.        If any Party is required to give notice to any other Party under this Stipulation,

such notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

or courier delivery, or facsimile or email transmission, with confirmation of receipt. Notice shall

be provided as follows:

If to Plaintiff:                                    Geoffrey M. Johnson
                                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                    12434 Cedar Road, Suite 12
                                                    Cleveland Heights, OH 44118
                                                    (216) 229-6088
                                                    gjohnson@scott-scott.com

If to Defendants:                                   Andrew B. Clubok
                                                    LATHAM & WATKINS LLP
                                                    555 Eleventh St. NW, Suite 1000
                                                    Washington, DC 20004
                                                    (202) 637-2200
                                                    andrew.clubok@lw.com


                                                   23
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 27 of 56




       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed

by their duly authorized counsel as of January 3, 2019.

                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                             ______________________________
                                             Geoffrey M. Johnson
                                             12434 Cedar Road, Suite 12
                                             Cleveland Heights, OH 44118
                                             Telephone: (216) 229-6088
                                             gjohnson@scott-scott.com

                                             David R. Scott
                                             Donald A. Broggi
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             156 South Main Street
                                             P.O. Box 192
                                             Colchester, CT 06415
                                             Telephone: (860) 537-5537
                                             david.scott@scott-scott.com
                                             dbroggi@scott-scott.com

                                             Counsel for Plaintiff



                                             LATHAM & WATKINS LLP

                                             ______________________________
                                             Andrew B. Clubok
                                             Christopher S. Turner
                                             Sian B. Jones
                                             555 Eleventh Street, NW, Suite 1000
                                             Washington, D.C. 20004-1304
                                             Telephone: (202) 637-2200
                                             andrew.clubok@lw.com
                                             christopher.turner@lw.com
                                             sian.jones@lw.com

                                             Counsel for Navient and Defendants




                                               24
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 28 of 56




                      EXHIBIT A
       Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 29 of 56




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION                  )
FUND, Derivatively on Behalf of Nominal       )
Defendant NAVIENT CORPORATION,                )   C.A. No. _______________

                     Plaintiff,               )
                                              )
      v.                                      )
                                              )
WILLIAM M. DIEFENDERFER, III, JOHN
                                              )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE              )
A. LEHMAN, LINDA A. MILLS, JOHN               )
(JACK) F. REMONDI, JANE J.                    )
THOMPSON, LAURA S. UNGER, BARRY               )
L. WILLIAMS, ANN TORRE BATES,                 )
STEVEN L. SHAPIRO, BARRY A.                   )
MUNITZ, TIMOTHY J. HYNES, IV,
                                              )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                        )
                                              )
                     Defendants,              )
                                              )
      - and -
                                              )
NAVIENT CORPORATION,                          )
                                              )
                     Nominal Defendant.       )

        [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

       WHEREAS, (a) Buffalo Grove Police Pension Fund, Plaintiff in the above-captioned

derivative action (the “Action”); (b) Defendants William M. Diefenderfer, III, John K. Adams,

Anna Escobedo Cabral, Diane Suitt, Gilleland, Katherine A. Lehman, Linda A. Mills, John

(Jack) F. Remondi, Jane J. Thompson, Laura S. Unger, Barry L. Williams, Ann Torre Bates,

Steven L. Shapiro, Barry A. Munitz, Timothy J. Hynes, IV, Somsak Chivavibal, John M. Kane,

and Christian M. Lown (collectively, “Defendants”); and (c) Nominal Defendant Navient

Corporation (“Navient” or the “Company”) have entered into a Stipulation and Agreement of
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 30 of 56




Settlement, Compromise, and Release, dated as of January 3, 2019 (the “Stipulation”), that sets

forth the terms and conditions for the proposed settlement and dismissal with prejudice of the

Action (the “Settlement”), subject to review and approval by this Court pursuant to Rule 23.1 of

the Federal Rules of Civil Procedure and upon notice to Navient Stockholders.

       WHEREAS, Plaintiff has made an application, pursuant to Fed. R. Civ. P. 23.1, for an

order preliminarily approving the Settlement in accordance with the Stipulation and allowing

notice to Navient Stockholders.

       WHEREAS, this Order incorporates by reference the definitions in the Stipulation, and

unless otherwise defined herein, all capitalized terms shall have the same meaning as set forth in

the Stipulation;

       NOW, upon review and consideration of the Stipulation filed with the Court, and the

exhibits attached thereto, and Plaintiff’s motion for preliminary approval of the Settlement, and

the papers filed and arguments made in connection therewith:

       IT IS HEREBY ORDERED:

       1.      The Court hereby preliminarily approves the Settlement, as embodied in the

Stipulation, as being fair, reasonable, and adequate to Navient and Navient Stockholders, subject

to further consideration at the Settlement Hearing to be conducted as described below.

       2.      A hearing (the “Settlement Hearing”) shall be held before this Court on

_________________, 2019 [a date that is at least 65 calendar days from the date of this

Preliminary Approval Order], at _______a.m./p.m. before the Honorable _________ in the

_______________, to: (a) determine whether the proposed Settlement on the terms and

conditions provided for in the Stipulation is fair, reasonable, and adequate and in the best interest

of the Company and its stockholders; (b) determine whether the Court should finally approve the




                                                 2
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 31 of 56




Settlement and enter a Final Order and Judgment (“Judgment”), as provided in the Stipulation,

dismissing the Action with prejudice and extinguishing and releasing the Released Claims; (c)

hear and determine any objections to the proposed Settlement; (d) rule on the application of

Plaintiff’s Counsel for an award of attorneys’ fees and expenses; and (e) rule on other such

matters as the Court may deem appropriate.

        3.      The Court reserves the right to adjourn the date of the Settlement Hearing, and

modify any other dates set forth herein, without further notice to Navient Stockholders and

retains jurisdiction to consider all further applications arising out of, or connected with, the

proposed Settlement.

        4.      The Court may approve the Settlement, with such modifications as may be agreed

to by the Parties, if appropriate, without further notice to Navient Stockholders.

        5.      The Court approves, as to form and content, the Notice of Pendency of Derivative

Action, Proposed Settlement of Derivative Action, Settlement Hearing, and Right to Appear (the

“Notice”) and Summary Notice of Pendency of Derivative Action, Proposed Settlement of

Derivative Action, Settlement Hearing, and Right to Appear (the “Summary Notice”), annexed

to the Stipulation as Exhibits B and C, respectively, and finds that the disclosure of the terms of

Settlement and distribution of the Notice substantially in the manner and form set forth in this

Order and pursuant to ¶¶6-7 of the Stipulation meets the requirements of Fed. R. Civ. P. 23.1, the

United States Constitution (including the due process clause), and any other applicable law, is

the best notice practicable under the circumstances and shall constitute due and sufficient notice

to all Persons entitled thereto.

        6.      No later than 14 business days after entry of this Preliminary Approval Order,

(a) the Company shall provide for notice of the Settlement in the following manner: (i)




                                                 3
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 32 of 56




publishing the Summary Notice once in Investor’s Business Daily; (ii) inclusion of the Notice on

the Company’s website; and (iii) placement of the Notice on the website(s) maintained by

Plaintiff’s Counsel. All costs incurred in disseminating the Notice and Summary Notice in

accordance with this ¶6(a) shall be paid by the Company, and in no event shall Plaintiff or

Plaintiff’s Counsel be responsible for any notice costs or expenses, except any costs or expenses

incurred in disseminating the Notice in accordance with ¶6(a)(iii) above.

       7.      At least 10 calendar days prior to the Settlement Hearing, counsel for the

Company shall file with the Court the appropriate proof of compliance with the Notice

procedures as set forth in this Order.

       8.      Any Navient Stockholders who continue to hold shares of Navient stock as of the

date of the Settlement Hearing may file a written objection to the proposed Settlement and/or

Plaintiff’s Counsel’s application for an award of attorneys’ fees and expenses and appear and

show cause, if he, she, or it has any cause as to why the proposed Settlement and/or the

application for attorneys’ fees and expenses should not be approved; provided, however, that,

unless otherwise directed by the Court for good cause shown, no such Person shall be heard or

entitled to contest the approval of the terms and conditions of the proposed Settlement and/or the

application for attorneys’ fees and expenses unless that Person has filed a written objection with

the Clerk of the Court and served (by hand, first class mail, or express service) copies of such

objection on Plaintiff’s Counsel, Geoffrey M. Johnson, Scott+Scott Attorneys at Law LLP,

12434 Cedar Road, Suite 12, Cleveland Heights, Ohio 44118, and Defendants’ Counsel, Andrew

B. Clubok, Latham & Watkins LLP, 555 Eleventh Street NW, Suite 1000, Washington, D.C.

20004, no later than 14 calendar days prior to the Settlement Hearing.




                                                4
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 33 of 56




       9.      Any objections, filings, and other submissions: (a) must state the name, address,

and telephone number of the objector and, if represented by counsel, the name, address, and

telephone number of his, her, or its counsel; (b) must be signed by the objector; (c) must contain

a specific, written statement of the objection(s) and the specific reason(s) for the objection(s),

including any legal and evidentiary support the objector wishes to bring to the Court’s attention,

and if the objector has indicated that he, she, or it intends to appear at the Settlement Hearing, the

identity of any witnesses the objector may call to testify and any exhibits the objector intends to

introduce into evidence at the hearing; and (d) must include documentation sufficient to prove

that the objector owned shares of Navient common stock as of January 3, 2019 and contain a

statement that the objector continues to hold such shares as of the date of filing of the objection

and will continue to hold those shares as of the date of the Settlement Hearing. Documentation

establishing ownership of Navient stock must consist of copies of monthly brokerage account

statements, or an authorized statement from the objector’s broker containing the information

found in an account statement.

       10.     Unless the Court orders otherwise, any Person who does not make his, her, or its

objection in the manner provided herein shall be: (a) deemed to have waived and forfeited his,

her, or its right to object to any aspect of the proposed Settlement or Plaintiff’s Counsel’s

application for an award of attorneys’ fees and expenses; (b) forever barred and foreclosed from

objecting to the fairness, reasonableness, or adequacy of the Settlement, the Judgment to be

entered approving the Settlement, or the attorneys’ fees or expenses requested and/or approved

by the Court; and (c) deemed to have waived and forever barred and foreclosed from being

heard, in this or any other proceeding, with respect to any matters concerning the Settlement or

the requested attorneys’ fees or expenses.




                                                  5
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 34 of 56




       11.     All Navient Stockholders, and any other persons owning shares of Navient stock

as of the date of the Settlement Hearing, shall be bound by all determinations and judgments in

the Action concerning the Settlement, whether favorable or unfavorable to Navient Stockholders.

If the Court approves the Settlement, all Navient Stockholders will be bound by the Settlement,

including, but not limited to, the release of the Released Claims provided for in the Stipulation,

and by any judgment or determination of the Court affecting Navient Stockholders.

       12.     Initial papers in support of the Settlement and the application for attorneys’ fees

or expenses shall be filed and served no later than 30 calendar days prior to the Settlement

Hearing. Reply papers in support of the Settlement and the application for attorneys’ fees or

expenses shall be filed and served no later than seven calendar days prior to the Settlement

Hearing.

       13.     Plaintiff’s Counsel’s application for an award of attorneys’ fees or expenses will

be considered separately from the fairness, reasonableness, and adequacy of the Settlement. The

Court reserves the right to enter its final order approving the Settlement and dismissing the

Action on the merits and with prejudice regardless of whether it has awarded attorneys’ fees and

expenses.

       14.     Neither this Order, the Settlement, Stipulation, nor any act or omission in

connection therewith is intended or shall be deemed to be a presumption, concession, or

admission by: (a) any of the Defendants or any of the Released Defendants as to the validity of

any claims, causes of action, or other issues that were, might be, or have been raised in the

Action, or in any other litigation, or to be evidence of or constitute an admission of wrongdoing

or liability by any of them, and each of them expressly denies any such wrongdoing or liability;




                                                6
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 35 of 56




or (b) Plaintiff as to the infirmity of any claim or the validity of any defense, or to the amount of

any damages.

       15.     Pending final determination of whether the Settlement should be approved,

neither the Company, Plaintiff, Navient Stockholders, or anyone who acts, or purports to act, on

their behalf shall institute, commence, or prosecute any action that asserts Released Claims

against the Defendants or the Released Defendants.

       16.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or the Effective Date does not occur, then this Order shall be rendered

null and void to the extent provided by, and in accordance with, the Stipulation and shall be

vacated and, in such event, all orders entered and releases delivered in connection herewith shall

be null and void to the extent provided by, and in accordance with, the Stipulation.

       17.     All proceedings in the Action are stayed until further order of this Court, except

as may be necessary to implement the settlement or comply with the terms of this Order or the

Stipulation.

       18.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the Settlement.

IT IS SO ORDERED.

DATED: ___________________

                                                     ____________________________________
                                                     THE HONORABLE ________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 36 of 56




                      EXHIBIT B
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 37 of 56




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION              )
FUND, Derivatively on Behalf of Nominal   )
Defendant NAVIENT CORPORATION,            )   C.A. No. _______________

                    Plaintiff,            )
                                          )
       v.                                 )
                                          )
WILLIAM M. DIEFENDERFER, III, JOHN
                                          )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE          )
A. LEHMAN, LINDA A. MILLS, JOHN           )
(JACK) F. REMONDI, JANE J.                )
THOMPSON, LAURA S. UNGER, BARRY           )
L. WILLIAMS, ANN TORRE BATES,             )
STEVEN L. SHAPIRO, BARRY A.               )
MUNITZ, TIMOTHY J. HYNES, IV,
                                          )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                    )
                                          )
                    Defendants,           )
                                          )
       - and -
                                          )
NAVIENT CORPORATION,                      )
                                          )
                    Nominal Defendant.    )
                                          )
                                          )
                                          )

    NOTICE OF PENDENCY OF DERIVATIVE ACTION, PROPOSED SETTLEMENT
    OF DERIVATIVE ACTION, SETTLEMENT HEARING, AND RIGHT TO APPEAR

TO:     ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF NAVIENT
        CORPORATION (“NAVIENT” OR THE “COMPANY”) COMMON STOCK AS
        OF JANUARY 3, 2019.

•     PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.

•     THIS NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL OF THE
      ABOVE-CAPTIONED STOCKHOLDER DERIVATIVE ACTION (THE “ACTION”)
      AND CONTAINS IMPORTANT INFORMATION REGARDING YOUR RIGHTS.
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 38 of 56




    YOUR RIGHTS MAY BE AFFECTED BY THESE LEGAL PROCEEDINGS. IF THE
    COURT APPROVES THE SETTLEMENT, YOU WILL BE FOREVER BARRED FROM
    CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND FROM
    PURSUING THE RELEASED CLAIMS.

•   IF YOU HOLD NAVIENT COMMON STOCK FOR THE BENEFIT OF ANOTHER,
    PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL
    OWNER.

•   PLEASE NOTE THAT THE ACTION IS A DERIVATIVE ACTION BROUGHT BY A
    STOCKHOLDER OF THE COMPANY FOR THE BENEFIT OF THE COMPANY, AND
    THERE IS NO CLAIM FORM BECAUSE NO INDIVIDUAL HAS A RIGHT TO BE
    COMPENSATED AS A RESULT OF THE SETTLEMENT OF THE DERIVATIVE
    ACTION.

•   THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS CONCERNING
    THE MERITS OF ANY CLAIMS OR DEFENSES BY ANY OF THE PARTIES IN THE
    ACTION. THE RECITATION OF THE BACKGROUND AND CIRCUMSTANCES OF
    THE SETTLEMENT CONTAINED HEREIN DOES NOT CONSTITUTE FINDINGS OF
    THE COURT. IT IS BASED ON REPRESENTATIONS MADE TO THE COURT BY
    COUNSEL FOR THE PARTIES.

        Notice is hereby provided to you of the proposed settlement of this Action. This long
form Notice of Pendency of Derivative Action, Proposed Settlement of Derivative Action,
Settlement Hearing, and Right to Appear (the “Notice”) is provided by Order of the U.S. District
Court for the Eastern District of Pennsylvania (the “Court”). It is not an expression of any
opinion by the Court with respect to the truth of the allegations in the Action or merits of the
claims or defenses asserted by or against any Party. It is solely to notify you of the terms of the
proposed Settlement and your rights related thereto. Capitalized terms not otherwise defined
shall have the definitions set forth in the Stipulation of Settlement, dated January 3, 2019 (the
“Stipulation”).    The text of the Stipulation can be viewed and/or downloaded at
http://____________________.

        On _____________________, 2019 at _____a.m./p.m., a hearing (the “Settlement
Hearing”) will be held before the Court in ________________________, to determine:
(i) whether the terms of the settlement are fair, reasonable, and adequate, including the amount
for Plaintiff’s Counsel’s attorneys’ fees and expenses, and should be finally approved; (ii)
whether a final judgment should be entered and the Action dismissed with prejudice pursuant to
the Stipulation; and (iii) such other matters as may be necessary or proper under the
circumstances.

                             BACKGROUND OF THE ACTION

      Navient is a public corporation and was created as a result of a spin-off from SLM
Corporation (“Sallie Mae”) in 2014. In connection with the reorganization of Sallie Mae,
Navient, through its subsidiaries (including Navient Solutions, LLC and Pioneer Credit



                                                2
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 39 of 56




Recovery, Inc. (“Pioneer”)), assumed the servicing and collection of certain private and federal
student loans owned by Navient and various third parties.

        Navient has been investigated by numerous governmental entities, including the
Consumer Financial Protection Bureau (“CFPB”) and multiple state attorneys general, who have
alleged that Navient committed payment processing errors and failed to implement the internal
controls necessary to appropriately service student loans, leading to misapplied payments,
misinformation being sent to borrowers, and false reporting to credit agencies of certain loans.
In addition, these regulators have alleged that Navient failed to advise borrowers of certain rights
as required by federal and state law.

        The above allegations led to both regulatory and private actions to be taken against the
Company, including lawsuits being filed by the CFPB and state attorneys general and two
securities class action lawsuits. These actions have caused both financial and reputational harm
to the Company.

      Certain Company insiders also capitalized on Navient’s artificially inflated stock price by
conducting $1.2 million in insider sales before Navient’s critically deficient servicing practices
were widely known.

        On January 15, 2018, Plaintiff sent a demand to inspect certain books and records of the
Company pursuant to 8 Del. C. §220 to investigate potential wrongdoing, mismanagement, and
breaches of fiduciary duty by the members of the Company’s management and Board (the
“Demand”). On March 12, 2018, the Company produced to Plaintiff inspection materials
pursuant to the Demand (the “220 Documents”). Plaintiff subsequently sent a settlement demand
to the Company on May 21, 2018.

        On May 7, 2018, Plaintiff provided Navient with a draft derivative complaint on behalf of
the Company against certain directors and officers of Navient for breaches of fiduciary duty.
Plaintiff alleged breach of fiduciary duty claims arising out of Defendants’ roles in allowing the
Company to function without effective controls in place to ensure compliance with minimum
federal standards for student loan servicing, allowing the Company to violate the federal
securities laws, and allowing certain Defendants to enrich themselves at the expense of the
Company and its stockholders. Defendants informed Plaintiff that they believed the claims were
without merit and would defend them in court, if the complaint were filed.

        In August 2018, the Parties agreed to mediate the claims at issue in the Demand. The
Parties retained Bill Baten (“Mr. Baten”) of Van Winkle Baten Dispute Resolution to mediate
their dispute. Prior to mediating, the Parties exchanged written proposals on possible reforms
intended to benefit Navient. The Parties separately had multiple communications with Mr. Baten
to discuss the merits of their allegations and their respective positions. On September 21, 2018,
the Parties attended a mediation in Washington, D.C., before Mr. Baten. After a full day session,
the Parties reached an agreement-in-principle on substantive terms to settle the Action and
executed a memorandum of understanding (the “MOU”). This Stipulation memorializes the
terms of the Parties’ agreement to settle the Action.




                                                 3
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 40 of 56




        Plaintiff has owned shares of Navient common stock since the outset of the Action and
continues to do so. Plaintiff, having thoroughly considered the facts and law underlying the
Action, and based upon its investigation and prosecution of the Action and the mediation that led
to the Settlement, and after weighing the risks of continued litigation, has determined that it is in
the best interests of Navient and Navient Stockholders that the Action be fully and finally settled
in the manner and upon the terms and conditions set forth in the Stipulation and that these terms
and conditions are fair, reasonable, and adequate to Navient and Navient Stockholders.

        Defendants have denied and continue to deny the allegations of wrongdoing, allegations
of liability, and the existence of any damages asserted in or arising from the Action. Defendants
have concluded that further litigation in connection with the Action would be time-consuming
and expensive. After weighing the costs, disruption, and distraction of continued litigation, they
have determined, solely to eliminate the risk, burden, and expense of further litigation, that the
Action should be fully and finally settled in the manner and upon the terms and conditions set
forth in the Stipulation.

               TERMS OF THE PROPOSED DERIVATIVE SETTLEMENT

       The principal terms, conditions, and other matters that are part of the Settlement, which is
subject to approval by the Court, are summarized below. This summary should be read in
conjunction with, and is qualified in its entirety by reference to, the Stipulation, which is
available at http://_______________.

        The Board has or shall adopt resolutions and amend committee charters to the extent
necessary for the implementation of the corporate governance changes set forth below. The
corporate governance changes set forth herein shall be maintained for a period of at least three
years, unless any provision (or part of any provision) is rendered unlawful or ill-advised under
any statute or regulation. The Board may exercise its discretion in deciding whether to continue
any of the corporate governance changes after three years.

              1.     Board Composition. Navient commits to appoint, or to have appointed
       following receipt of Plaintiff’s Complaint, two new independent directors to the
       Company’s Board by the end of 2019.

               2.      Director Orientation and Continuing Education.

                      i.      Within six months of their election or appointment, all new
               members of the Board must receive training on applicable consumer protection
               laws and state collection laws; and

                       ii.   In addition, every member of the Board shall receive annual
               training on compliance with such consumer protection laws, standards, and
               regulations.

               3.       Risk Oversight Disclosures. Navient shall prepare a summary of the
       Board’s risk oversight responsibilities for publication on Navient’s publicly facing
       website. Navient shall provide Plaintiff with the summary prior to the date when
       Plaintiff’s final fairness papers are due with the Court.


                                                 4
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 41 of 56




        4.      Revisions to the Board’s Committee Charters. Navient shall review
and revise, as necessary, the charter for each standing committee to ensure that each
committee’s risk oversight responsibilities are clearly described. Navient shall provide
Plaintiff with the final revisions prior to the date when Plaintiff’s final fairness papers are
due with the Court.

        5.      Limitations on Directors and Audit Committee Service. Navient shall
amend the Board’s Governance Guidelines to provide that: (i) the Chair of the Audit
Committee shall not serve on the audit committee of more than one other public
company’s board of directors; and (ii) any individual member of the Board will not serve
as the chair of more than one committee or as a member of more than three committees.

       6.      Independent Director Meetings in Executive Session.

               i.     Navient shall amend the Board’s Governance Guidelines to require
       the independent directors of the Board to meet in executive session at each
       regularly scheduled meeting of the Board, with a minimum requirement to meet at
       least four times annually, outside of the presence of any director who serves as an
       officer for Navient; and

              ii.     Navient shall amend the Board’s Governance Guidelines to
       provide that the independent directors shall have the power to call for reporting
       from any business unit at the executive session, including, without limitation,
       from audit and compliance segments.

       7.      Maintenance of Senior Executive Position(s) for Loan Servicing and
Collections. Navient shall maintain at least one executive position at the Senior Vice-
President level or higher whose primary areas of responsibility shall be: (a) loan servicing
operations; and (b) loan-related collections efforts reasonably designed to achieve
compliance with state and federal law.

       8.      Creation of a Loan Servicing and Collections Compliance Committee.

              i.     Navient shall create an executive-level Loan Servicing and
       Collections Compliance Committee;

              ii.     The executive(s) listed in ¶7. above, General Counsel/Principal
       Legal Officer, and Chief Risk and Compliance Officer shall all serve on the Loan
       Servicing and Collections Compliance Committee;

               iii.    The Loan Servicing and Collections Compliance Committee shall
       report directly to the Company’s Audit Committee;

               iv.    The Loan Servicing and Collections Compliance Committee shall
       provide additional oversight of the Company’s loan servicing and loan-related
       collections efforts. Reports regarding these responsibilities shall be provided to
       the Company’s Audit Committee; and



                                          5
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 42 of 56




                       v.      The Loan Servicing and Collections Compliance Committee shall
               provide additional oversight of internal controls regarding the Company’s loan
               servicing and loan-related collections efforts.        Reports regarding these
               responsibilities shall be provided to the Company’s Audit Committee.

             9.      Revisions to the Code of Business Conduct. Navient shall amend its
       Code of Business Conduct to state the following (or similar language):

               If you become aware of a failure by the Company to comply with loan
               servicing or collection procedures mandated by federal or state consumer
               protection laws and/or by the federal securities laws and SEC rules,
               regulations or guidance, or if you, or anyone else you are aware of, are
               asked to discharge your/their respective duties in a manner that fails to
               comply with any such rules, regulations, or guidance, you shall
               immediately report the event via email to legalcompliance@navient.com.

              10.     Revisions to the Confidential Whistleblower Program. Navient shall
       require the Chief Risk Compliance Officer to meet with the Audit Committee at least
       annually to present on and discuss the current Whistleblower Policy and to consider any
       amendments that the Chief Risk Compliance Officer or Audit Committee recommends.

           PLAINTIFF’S COUNSEL’S ATTORNEYS’ FEES AND EXPENSES

        Subsequent to the execution of the MOU and after all of the material terms of the
Settlement were agreed upon by the Parties, Plaintiff’s Counsel engaged in arm’s-length
negotiations with the Defendants and Navient concerning an appropriate award of attorneys’ fees
and litigation expenses for Plaintiff’s Counsel. As a result of those negotiations, it has been
agreed that Plaintiff’s Counsel’s Fee and Expense Application will not exceed $1,495,000.00,
including a service award for Plaintiff in the amount of $5,000, and Defendants and Navient will
not oppose a request up to that amount. The above-referenced fee and expense award shall
constitute that full amount that Defendants and Navient shall be required to pay to Plaintiff’s
Counsel, or any other counsel, in connection with the litigation and settlement of the claims
asserted in this Action. Additionally, Plaintiff’s Counsel has a referral obligation to the Kehoe
Law Firm, which has been consented to by the Plaintiff. The referral obligation will be paid out
of Plaintiff’s Counsel’s Fee and Expense Award.

                            REASONS FOR THE SETTLEMENT

        The Parties have determined that it is desirable and beneficial that the Action and any
dispute related thereto is fully and finally settled in the manner and upon the terms and
conditions set forth in the Stipulation, and Plaintiff’s Counsel believes that the settlement is in
the best interest of the Parties and Navient Stockholders.

       Why Did Plaintiff Agree to Settle?

        Plaintiff and Plaintiff’s Counsel believe that the claims asserted in the Action have merit.
Nonetheless, Plaintiff and Plaintiff’s Counsel also recognize and acknowledge the significant
risk, expense, and length of continued proceedings necessary to prosecute the Action against the


                                                 6
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 43 of 56




Defendants through trial and appeal. Plaintiff and Plaintiff’s Counsel also have taken into
account the uncertain outcome and the risk of any litigation, especially in complex cases, such as
the Action, as well as the difficulties and delays inherent in such litigation. Plaintiff and
Plaintiff’s Counsel are also mindful of the inherent problems of proving the violations asserted in
the Action. In consideration of the mediation that led to the settlement, and after weighing the
risks of continued litigation, Plaintiff and Plaintiff’s Counsel have determined that it is in the best
interests of Navient and its stockholders that the Action be fully and finally settled in the manner
and upon the terms and conditions set forth in the Stipulation, and that these terms and
conditions are fair, reasonable, adequate, and confer substantial benefits to Navient and its
stockholders.

       Why Did the Defendants Agree to Settle?

        Defendants deny each and all of the claims and contentions alleged in the Action.
Moreover, Defendants expressly deny any misconduct alleged in the Action and further deny any
wrongdoing, legal liability, or violation of any laws arising out of any of the conduct alleged in
the Action. Furthermore, Defendants believe they have substantial defenses to the claims alleged
against them in the Action. And neither the Stipulation nor any document referred to therein, nor
any action taken to carry out the Stipulation, is, may be construed as, or may be used as an
admission by or against Defendants of any fault, wrongdoing, or liability whatsoever or the lack
of merit of any defense that had been or could have been asserted to such claim.

        Defendants nevertheless recognize that further conduct of the Action against them would
be protracted, expensive, and distracting. If the Action is not settled, substantial amounts of
time, energy, and resources have been and, unless this settlement is made, will have to be
devoted to the defense of the claims asserted in the Action. Defendants have, therefore,
determined that it is desirable and beneficial to them and the Company that the Action should be
fully and finally settled in the manner and upon the terms and conditions set forth in the
Stipulation to eliminate the burden and expense of further protracted litigation.

                                   SETTLEMENT HEARING

       On ____________________, 2019 at ______a.m./p.m., the Court will hold the
Settlement Hearing, before the Honorable _________ in the _______________. At the
Settlement Hearing, the Court will consider: (i) whether the terms of the settlement are fair,
reasonable, and adequate, including the amount for Plaintiff’s Counsel’s attorneys’ fees and
expenses, and should be finally approved; (ii) whether the Final Judgment Order should be
entered and the Action dismissed with prejudice pursuant to the Stipulation; and (iii) such other
matters as may be necessary or proper under the circumstances.

         Pending final determination of whether the settlement should be approved, all Navient
Stockholders are enjoined from commencing, instituting, prosecuting, continuing to prosecute,
soliciting, encouraging, or participating in the prosecution of any action or proceeding in any
court of law or equity, arbitration tribunal, administrative forum, or other forum of any kind,
asserting any of the Released Claims.




                                                  7
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 44 of 56




                     RIGHT TO ATTEND SETTLEMENT HEARING

        Navient Stockholders, as of January 3, 2019, may, but are not required to, appear in
person at the Settlement Hearing. If you want to be heard at the Settlement Hearing, then you
must first comply with the procedures for objecting, which are set forth below. The Court has
the right to change the hearing date or time without further notice. Thus, if you are planning to
attend the Settlement Hearing, you should confirm the date and time before going to the Court.
Navient Stockholders who have no objection to the settlement do not need to appear at the
Settlement Hearing or take any other action.

       Right to Object to the Proposed Derivative Settlement and Procedures for Doing So

        Any Navient Stockholder, as of January 3, 2019, may appear and show cause, if he, she,
or it has any reason why the settlement of the Action should not be approved as fair, reasonable,
and adequate, why a judgment should not be entered thereon, or why separately negotiated
attorneys’ fees and expenses should not be approved. You must object in writing, and you may
request to be heard at the Settlement Hearing. If you choose to object, then you must follow
these procedures.

       You Must Make Detailed Objections in Writing

       Any objections must be presented in writing and must contain the following information:

              1.      your name, legal address, telephone number, and e-mail address;

              2.      proof of being a Navient Stockholder as of January 3, 2019;

              3.      a statement of your position with respect to the matters to be heard at the
                      Settlement Hearing, including a statement of each objection being made
                      and any legal support for such objection;

              4.      notice of whether you or your counsel intend to appear at the Settlement
                      Hearing (appearance is not required if you have lodged your objection
                      with the Court); and

              5.      signature of the stockholder making the objection.

       The Court may not consider any objection that does not substantially comply with these
requirements.

       You Must Timely Deliver Written Objections to the Court and Counsel for Plaintiff
       and Defendants

       YOUR WRITTEN OBJECTIONS MUST BE ON FILE WITH THE CLERK OF THE
COURT NO LATER THAN _____________________, 2019 [14 calendar days before the
Settlement Hearing]. The Court Clerk’s address is:

       Clerk of the Court


                                               8
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 45 of 56




       U.S. District Court for the Eastern District of Pennsylvania
       601 Market Street, Room 2609
       Philadelphia, PA 19106-1797

       YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO COUNSEL FOR
PLAINTIFF AND DEFENDANTS SO THEY ARE RECEIVED NO LATER THAN [14
calendar days before the Settlement Hearing], 2019. Counsel’s addresses are:

       Counsel for Plaintiff:

       Geoffrey M. Johnson
       Scott+Scott Attorneys at Law LLP
       12434 Cedar Road, Suite 12
       Cleveland Heights, Ohio 44106

       Counsel for Defendants:

       Andrew B. Clubok
       Latham & Watkins LLP
       555 Eleventh St. NW, Suite 1000
       Washington, DC 20004

        Unless the Court orders otherwise, your objection will not be considered unless it is
timely filed with the Court and delivered to the above counsel. Any Person or entity who fails to
object in the manner provided shall be deemed to have waived such objection and shall forever
be foreclosed from making any objection to the fairness, reasonableness, or adequacy of the
proposed Settlement as set forth in the Stipulation and Final Judgment Order, or to the award of
attorneys’ fees and expenses to Plaintiff’s Counsel, unless otherwise ordered by the Court.

                    HOW TO OBTAIN ADDITIONAL INFORMATION

        This long form Notice is a summary and does not describe all of the details of the
Stipulation. For precise terms and conditions of the Settlement, you may review the Stipulation
filed with the Court, as well as the other pleadings and records of this litigation, which may be
inspected during business hours at the office of the Clerk of the Court, U.S. District Court,
Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106-1797.
You may also view and/or download the Stipulation at http://________________________.

     PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS TO
EITHER THE COURT OR THE CLERK’S OFFICE REGARDING THIS NOTICE.

Dated: __________________, 2019


                                             BY ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE EASTERN
                                             DISTRICT OF PENNSYLVANIA



                                                9
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 46 of 56




                      EXHIBIT C
       Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 47 of 56




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION                    )
FUND, Derivatively on Behalf of Nominal         )   C.A. No. _______________
Defendant NAVIENT CORPORATION,                  )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )
WILLIAM M. DIEFENDERFER, III, JOHN
                                                )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE                )
A. LEHMAN, LINDA A. MILLS, JOHN                 )
(JACK) F. REMONDI, JANE J.                      )
THOMPSON, LAURA S. UNGER, BARRY                 )
L. WILLIAMS, ANN TORRE BATES,                   )
STEVEN L. SHAPIRO, BARRY A.                     )
MUNITZ, TIMOTHY J. HYNES, IV,
                                                )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                          )
                                                )
                     Defendants,                )
                                                )
       - and -
                                                )
NAVIENT CORPORATION,                            )
                                                )
                      Nominal Defendant.        )

            SUMMARY NOTICE OF PENDENCY OF DERIVATIVE ACTION,
               PROPOSED SETTLEMENT OF DERIVATIVE ACTION,
                SETTLEMENT HEARING, AND RIGHT TO APPEAR

TO:    RECORD AND BENEFICIAL HOLDERS OF SHARES OF THE COMMON
       STOCK OF NAVIENT CORPORATION (“NAVIENT” OR THE “COMPANY”)
       AS OF THE CLOSE OF BUSINESS ON JANUARY 3, 2019.

       YOU ARE HEREBY NOTIFIED that the Plaintiff and Defendants in the above-
captioned purported derivative lawsuit (the “Action”) have entered into a proposed Settlement.

        PLEASE BE FURTHER ADVISED that pursuant to an Order of the Court of the U.S.
District Court for the Eastern District of Pennsylvania (the “Court”), dated _________________,
2019 (the “Order”), a hearing (the “Settlement Hearing”) will be held on _________________,
2019, at _______ a.m./p.m., before the Honorable _________ in the _______________. At the
Settlement Hearing, the Court will: (a) determine whether Plaintiff and Plaintiff’s Counsel have
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 48 of 56




adequately represented the interests of Navient and its stockholders; (b) determine whether the
proposed Settlement should be approved by the Court as fair, reasonable, adequate, and in the
best interests of Navient and its stockholders; (c) determine whether the Court should enter an
Order and Final Judgment, substantially in the form attached as Exhibit D to the Stipulation,
dismissing the Action with prejudice, and releasing, barring, and enjoining the prosecution of
any Released Claims against the Released Persons; (d) consider the application by Plaintiff’s
Counsel for an award of attorneys’ fees and expenses; (e) hear and determine any objections to
the Settlement and/or Plaintiff’s Counsel’s application for an award of attorneys’ fees and
expenses; and (f) rule on such other matters as the Court may deem appropriate.

        On January 3, 2019, to avoid the costs, disruption, and distraction of further litigation,
and without admitting the validity of any allegations made in the complaints, legal counsel for
Defendants entered into a binding Stipulation of Settlement (the “Settlement”) with legal counsel
for the Company and Plaintiff to settle the Action, which should be resolved under the terms of
the Settlement if it is approved. On January 4, 2019, the parties to the Settlement presented the
Settlement to the Court for approval.

       Subsequent to the execution of a memorandum of understanding (“MOU”), and after all
of the material terms of the Settlement were agreed upon by the Parties, Plaintiff’s Counsel
engaged in arm’s-length negotiations with the Defendants and Navient concerning an appropriate
award of attorneys’ fees and litigation expenses for Plaintiff’s Counsel. As a result of those
negotiations, it has been agreed that Plaintiff’s Counsel’s Fee and Expense Application will not
exceed $1,495,000.00, including a service award for Plaintiff in the amount of $5,000, and
Defendants and Navient will not oppose a request up to that amount. The above-referenced fee
and expense award shall constitute that full amount that Defendants and Navient shall be
required to pay to Plaintiff’s Counsel, or any other counsel, in connection with the litigation and
settlement of the claims asserted in this Action.

       If the Settlement is approved, the Action will be dismissed with prejudice and the
Released Persons will be released by Plaintiff, Defendants, the Company, and Navient
Stockholders, derivatively on behalf of the Company, as applicable, on the terms and subject to
the conditions set forth in the Stipulation.

        Any Navient Stockholder, as of January 3, 2019, shall have a right to appear and to be
heard at the Settlement Hearing. However, no stockholder shall be heard at the Settlement
Hearing unless, no later than 14 calendar days prior to the date of the Settlement Hearing, such
stockholder has filed with the Court, and delivered to counsel for the Parties, a written notice of
objection, the grounds for objecting to the Settlement, and proof of both the stockholder’s status
as a stockholder and the date of ownership. Only stockholders who have filed and delivered
validly and timely written notices of objection will be entitled to be heard at the Settlement
Hearing unless the Court orders otherwise.

        Any written notice of objection must contain the following information: (1) your name,
legal address, telephone number, and e-mail address; (2) proof of being a Navient Stockholder,
as of January 3, 2019; (3) a statement of your position with respect to the matters to be heard at
the Settlement Hearing, including a statement of each objection being made and any legal
support for such objection; (4) notice of whether you or your counsel intend to appear at the


                                                2
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 49 of 56




Settlement Hearing (appearance is not required if you have lodged your objection with the
Court); and (5) signature of the stockholder making the objection. If you wish to object to the
Settlement, you must file a written objection setting forth the grounds for such objection and the
information listed above with the Court on or before ___________________, 2019 [14 calendar
days before the Settlement Hearing], with service to the following parties:

       Counsel for Plaintiff:

       Geoffrey M. Johnson
       Scott+Scott Attorneys at Law LLP
       12434 Cedar Road, Suite 12
       Cleveland Heights, OH 44106

       Counsel for Defendants:

       Andrew B. Clubok
       Latham & Watkins LLP
       555 Eleventh Street NW, Suite 1000
       Washington, DC 20004

        Unless the Court orders otherwise, your objection will not be considered unless it is
timely filed with the Court and delivered to the above counsel. Any Person or entity who fails
to object in the manner provided shall be deemed to have waived such objection and shall
forever be foreclosed from making any objection to the fairness, reasonableness, or adequacy
of the proposed Settlement as set forth in the Stipulation and Final Judgment Order, or to the
award of attorneys’ fees and expenses to Plaintiff’s Counsel, unless otherwise ordered by the
Court. Navient Stockholders who have no objection to the Settlement do not need to appear at
the Settlement Hearing or take any other action.

       PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE

Dated: _________________, 2019

                                             BY ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE EASTERN
                                             DISTRICT OF PENNSYLVANIA




                                                3
Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 50 of 56




                      EXHIBIT D
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 51 of 56




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUFFALO GROVE POLICE PENSION                     )
FUND, Derivatively on Behalf of Nominal          )
Defendant NAVIENT CORPORATION,                   )   C.A. No. _______________

                      Plaintiff,                 )
                                                 )
       v.                                        )
                                                 )
WILLIAM M. DIEFENDERFER, III, JOHN
                                                 )
K. ADAMS, ANNA ESCOBEDO CABRAL,
DIANE SUITT GILLELAND, KATHERINE                 )
A. LEHMAN, LINDA A. MILLS, JOHN                  )
(JACK) F. REMONDI, JANE J.                       )
THOMPSON, LAURA S. UNGER, BARRY                  )
L. WILLIAMS, ANN TORRE BATES,                    )
STEVEN L. SHAPIRO, BARRY A.                      )
MUNITZ, TIMOTHY J. HYNES, IV,
                                                 )
SOMSAK CHIVAVIBAL, JOHN M. KANE,
and CHRISTIAN M. LOWN,                           )
                                                 )
                      Defendants,                )
                                                 )
       - and -
                                                 )
NAVIENT CORPORATION,                             )
                                                 )
                      Nominal Defendant.         )


                     [PROPOSED] FINAL ORDER AND JUDGMENT

       This matter came before the Court for hearing pursuant to an Order of this Court, dated

____________________, 2019 (the “Preliminary Approval Order”), on the application of

Plaintiff for final approval of the proposed Settlement set forth in the Stipulation and Agreement

of Settlement, Compromise, and Release, dated as of January 3, 2019 (the “Stipulation”), and

Plaintiff’s Counsel’s application for an award of attorneys’ fees and expenses. Due and adequate

notice having been given of the Settlement, as required in the Preliminary Approval Order, and

the Court having considered all papers filed and evidence in support of the proposed Settlement,
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 52 of 56




and attorneys for the respective Parties having been heard, and an opportunity to be heard having

been given to all other Persons requesting to be heard in accordance with the Preliminary

Approval Order,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      This Final Order and Judgment (“Judgment”) incorporates by reference the

definitions in the Stipulation, and all terms used in this Judgment and not otherwise defined

herein shall have the same meanings as those set forth in the Stipulation and/or Preliminary

Approval Order.

       2.      For purposes of effectuating the Settlement, the Court has jurisdiction over the

subject matter of the Action and all Parties to the Action, including all stockholders of Navient.

       3.      The Court finds that the dissemination of the Notice and publication of the

Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order;

(b) constituted notice that was reasonably calculated, under the circumstances, to apprise Navient

Stockholders of: (i) the pendency of the Action; (ii) the effect of the proposed Settlement

(including the releases to be provided thereunder); (iii) Plaintiff’s Counsel’s motion for an award

of attorneys’ fees and expenses; (iv) their right to object to any aspect of the Settlement or the

motion for attorneys’ fees and expenses; and (v) their right to appear at the Settlement Hearing;

(c) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive

notice of the proposed Settlement; and (d) satisfied the requirements of Rule 23.1 of the Federal

Rules of Civil Procedure, United States Constitution (including the Due Process Clause), and all

other applicable law and rules.

       4.      Pursuant to Fed. R. Civ. P. 23.1, this Court hereby finally approves the Settlement

set forth in the Stipulation and finds that the Settlement is, in all respects, fair, reasonable, and




                                                 2
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 53 of 56




adequate to, and is in the best interests of, Navient and its stockholders. This Court further finds

the Settlement is the result of arm’s-length negotiations between experienced counsel

representing the interests of Plaintiff, Defendants, Navient, and its stockholders. Accordingly,

the Settlement is hereby approved in all respects and shall be consummated in accordance with

its terms and provisions. The Parties are hereby directed to perform the terms of the Settlement.

       5.      Judgment shall be, and hereby is, entered dismissing the Action with prejudice, on

the merits, and without taxation of costs in favor of or against any Party except as otherwise

provided in the Stipulation or Judgment.

       6.      Upon the Effective Date, Plaintiff and each and every other Navient Stockholder,

derivatively on behalf of Navient, and Navient directly, shall be deemed to have, and by

operation of law and the Judgment shall have, fully, finally, and forever released, relinquished,

and discharged the Released Plaintiffs’ Claims against the Released Defendants and any and all

claims (including Unknown Claims) arising out of, relating to, or in connection with the defense,

settlement, or resolution of the Action against the Released Defendants, and shall be forever

enjoined from prosecuting the Released Plaintiffs’ Claims.

       7.      Upon the Effective Date, Defendants, Navient, and each of the other Released

Defendants shall be deemed to have, and by operation of law and the Judgment shall have, fully,

finally, and forever released, relinquished, and discharged the Released Defendants’ Claims

against the Released Plaintiffs and any and all claims (including Unknown Claims) arising out

of, relating to, or in connection with the prosecution, settlement, or resolution of the Action

against the Released Plaintiffs, and shall be forever enjoined from prosecuting the Released

Defendants’ Claims.




                                                 3
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 54 of 56




       8.      Notwithstanding ¶¶6-7 above, nothing in this Judgment shall bar any action by

any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.

       9.      Plaintiff’s Counsel are hereby awarded attorneys’ fees and expenses in the

amount of $__________________, which the Court finds to be fair and reasonable. Payment of

such award shall be made to Plaintiff’s Counsel by Defendants in accordance with the

Stipulation.

       10.     Plaintiff is hereby awarded a service award in the amount of $_______ in

recognition of its efforts in initiating and prosecuting the Action. This amount shall be paid from

the amount of attorneys’ fees received by Plaintiff’s Counsel in connection with the award of

attorneys’ fees provided for in ¶9 above.

       11.     Any appeal of or challenge affecting this Court’s order(s) regarding any

application for attorneys’ fees and expenses or incentive payments shall be considered separate

from the Court’s final approval of the Settlement, and shall in no way disturb or affect the

finality of the Judgment finally approving the Settlement.

       12.     Neither this Judgment, the Settlement, Stipulation, nor any act or omission in

connection therewith is intended to or shall be deemed to be a presumption, concession, or

admission by: (a) any of the Defendants or any of the Released Defendants as to the validity of

any claims, causes of action, or other issues that were, might be, or have been raised in the

Action, or in any other litigation, or to be evidence of or constitute an admission of wrongdoing

or liability by any of them, and each of them expressly denies any such wrongdoing or liability;

or (b) Plaintiff as to the infirmity of any claim or the validity of any defense, or to the amount of

any damages.




                                                 4
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 55 of 56




       13.     Notwithstanding ¶12 above, any of the Released Persons may file this Judgment,

the Stipulation, or any other order of the Court related hereto in any other action that may be

brought against them in order to support any and all defenses or counterclaims based on res

judicata, collateral estoppel, good faith settlement, judgment bar or reduction, or any other

theory of claim preclusion or issue preclusion or similar defense or counterclaim. In addition,

nothing contained in ¶12 above shall prevent the Settlement and this Judgment (or any agreement

or order relating thereto) from being used, offered, or received in evidence in any proceeding to

enforce or otherwise effectuate the Settlement (or any agreement or order relating thereto) or this

Judgment.

       14.     The Court finds, pursuant to 15 U.S.C. §78u-4(c)(1), that during the course of the

Action, the Parties and their respective counsel at all times complied with the requirements of

Fed. R. Civ. P. 11.

       15.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or the Effective Date does not occur, then this Judgment shall be

rendered null and void to the extent provided by and in accordance with the Stipulation and shall

be vacated, and in such event, all orders entered and releases delivered in connection herewith

shall be null and void to the extent provided by and in accordance with the Stipulation.

       16.     Without affecting the finality of this Judgment in any way, this Court retains

continuing and exclusive jurisdiction over the Parties and Navient Stockholders for purposes of

the administration, interpretation, implementation, and enforcement of the Settlement.

       17.     Without further approval from the Court, the Parties are hereby authorized to

agree to and adopt such amendments or modifications of the Stipulation or any exhibits attached

thereto to effectuate the Settlement that: (a) are not materially inconsistent with this Judgment;




                                                5
        Case 2:19-cv-00062-LAS Document 2-2 Filed 01/04/19 Page 56 of 56




and (b) do not materially limit the rights of the Company and its stockholders in connection with

the Settlement.   Without further order of the Court, the Parties may agree to reasonable

extensions of time to carry out any provisions of the Settlement.

       18.     There is no reason for delay in the entry of this Final Order and Judgment and

immediate entry by the Clerk of the Court is expressly directed.

IT IS SO ORDERED.

DATED: ___________________

                                                    ____________________________________
                                                    THE HONORABLE _________________
                                                    UNITED STATES DISTRICT JUDGE




                                                6
